Citation Nr: 0926058	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral disc disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 2003 to October 2003.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2003 
rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for lumbosacral disc 
disease, rated 10 percent, effective October 20, 2003.  In 
April 2008, the case was remanded for additional development.  


FINDINGS OF FACT

Throughout the appeal period, impairment due to the Veteran's 
lumbosacral disc disease has not exceeded slight limitation 
of motion with complaints of pain; limitation of 
thoracolumbar flexion to 60 degrees or less, limitation of 
combined ranges of motion to 120 degrees or less, or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spine contour were not shown; separately ratable 
neurological symptoms were not shown; incapacitating episodes 
were not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
Veteran's service-connected lumbosacral disc disease.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 
5003, 5235-5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 
supra; aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A February 2005 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating, and a March 2009 supplemental SOC 
readjudicated the matter after the appellant responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran had ample opportunity to respond/supplement the 
record.  It is not alleged that notice in this matter was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).

The Veteran's service treatment records (STRs) are associated 
with her claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in October 2003 and February 2009.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.



B.	Factual Background

The Veteran's STRs reveal that she experienced low back pain 
during basic training.  A June 2003 MRI revealed a broad-
based disc bulge at the L5-S1 with disc degeneration.  In an 
August 2003 Medical Evaluation Board report, it was noted 
that physical examination of the Veteran's back revealed no 
deformity, no step-off, no tenderness to palpation, no 
paravertebral spasms, and full active range-of-motion with 
pain.  Her claim seeking service connection for lumbosacral 
disc disease was received in October 2003.

On October 2003 VA examination, the Veteran complained of 
continuous pain since service and described her current pain 
level as 7 or 8 out of 10.  She said it was exacerbated by 
maintaining any one position for too long or by participating 
in excess activity, and that it radiated into her right leg 
down to her right foot approximately 2 times per week, 
causing weakness.  On physical examination, there were no 
paravertebral spasms, tenderness, or sciatic notch 
tenderness.  Straight leg raising was negative to 70 degrees 
bilaterally; Lasegue's sign testing was negative.  
Thoracolumbar spine ranges of motion were: 108 degrees 
forward flexion, 100 degrees after repetitive exercise; 20 
degrees backward extension, 10 degrees after repetitive 
exercise; 32 degrees left lateral flexion, 30 degrees after 
repetitive exercise; and 38 degrees right lateral flexion, 38 
degrees after repetitive exercise.  The Veteran terminated 
repetitive exercise after 6 toe touches, stating there was 
too much pain in the lumbosacral area to continue.  An X-ray 
of the lumbar spine showed that it was within normal limits 
with no appreciable abnormalities.

A July 2004 VA MRI of the lumbar spine revealed asymmetric 
diffuse annular bulging at L5-S1 and desiccation of the L5-S1 
intervertebral disc.

November 2005 to January 2009 VA outpatient treatment records 
show that the Veteran regularly complained of, and was 
treated for, chronic low back pain.  In August 2006, when she 
complained of acute pain and was unable to work that day, it 
was noted that she was a licensed practical nurse who worked 
with patients daily and did heavy lifting.  Several days 
later, she was seen for follow-up and reported that she was 
searching for another position that would involve less 
lifting of patients.  In September 2006, she presented to the 
physical therapy clinic with complaints of low back pain 
since service.  She also indicated that she had been in a 
motor vehicle accident (MVA) several weeks prior.  Prior to 
the MVA, she had been doing low impact cardio workouts 3-4 
times a week and yoga at home daily.  On physical 
examination, repeated performances of prone lumbar extensions 
(10 repetitions times 2 sets) produced pain in the central 
low back without worsening.  A March 2008 MRI revealed 
degenerative changes at L5-S1, with a small annular tear at 
L5-S1 and facet arthropathy at L4-5.  In April 2008, the 
Veteran was advised that she was not a surgical candidate at 
that time; a lumbar epidural steroid injection was suggested 
for her degenerative disc disease at L5-S1.  She was also 
fitted with a lumbosacral corset with stays.  In May 2008, 
she was seen for complaints of acute low back pain; 
specifically, her chronic low back pain had been exacerbated 
by bending over at work.  A nerve conduction study in October 
2008, was interpreted as consistent with disc or osteophyte 
compression of the right L5-S1 nerve.  An MRI in December 
2008 showed no changes from a prior MRI in March 2008.

On February 2009 VA examination, the Veteran complained of 
daily back pain that ranged from minimal to severe rendering 
her nonfunctional.  She also complained of nagging pain with 
flare-ups of more severe pain occurring every other day and 
lasting until relieved by pain medication, and of pain that 
radiated to her right leg.  She stated that her back pain was 
exacerbated by standing for more than 5 minutes, sitting for 
more than 10-15 minutes, bending, and/or lifting more than 20 
pounds.  This affected her employment in that she only worked 
part-time as a nurse for 5 hours each day, and currently 
worked in home health to avoid physical demands such as 
pushing, pulling, and lifting.  As for her activities of 
daily living, the Veteran stated that she was less able to 
participate in activities with her children, and that they 
often saw her crying and "popping" pain medication.  She 
also said that she and her husband wanted to have another 
child, but were concerned about whether her back could 
withstand another pregnancy.

On physical examination, the Veteran's gait and posture were 
normal; she was able to move about with ease.  Her upper and 
lower extremity strength was 5 out of 5, and her straight leg 
test and Lasegue's test were negative.  There was no 
paravertebral tenderness or spasms and no sciatic notch 
tenderness; there was mild tenderness at the right S1 joint.  
Lumbosacral spine ranges of motion were: 110 degrees forward 
flexion, 105 degrees after repetitive exercise; 28 degrees 
backward extension, 30 degrees after repetitive exercise; 40 
degrees right lateral flexion, 30 after repetitive exercise; 
30 degrees left lateral flexion, 30 degrees after repetitive 
exercise; and 50 degrees bilateral rotation before and after 
repetitive exercise.  No neurologic abnormalities were found.  
No painful motion, spasms, weakness, and/or tenderness, other 
than what was already reported, were found.  It was noted 
that there were no incapacitating episodes as defined by VA 
standards in the past 12 months.  Lumbosacral and thoracic 
spine X-rays were normal.  Broad-based disc protrusion and 
annular tear at L5-S1 was diagnosed.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The Veteran's statements describing her symptoms and 
condition are competent evidence to the extent that she can 
describe what she experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

Lumbosacral strain and degenerative arthritis of the spine 
are rated under the General Rating Formula for Rating 
Diseases and Injuries of the Spine (General Rating Formula, 
outlined below), and intervertebral disc syndrome is rated 
under the General Rating Formula or based on incapacitating 
episodes, whichever is more favorable to the veteran.  
38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243.  For purposes 
of evaluations under Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71, 
Code 5243, Note 1.

Under the General Rating Formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply: A 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  38 C.F.R. § 4.71a.

Degenerative arthritis established by X-ray findings may also 
be rated under Code 5003 on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  When however, the limitation of motion of 
the specific joint(s) is involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of major 
joints affected by limitation of motion, to be combined, not 
added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.

The Veteran's service-connected lumbosacral disc disease is 
currently rated at the maximum 10 percent provided under Code 
5003 for arthritis with limitation of motion of a single 
joint.  [Notably, while disc protrusion has been shown, X-
rays of her spine, most recently in February 2009, have 
otherwise been normal.]  Regardless, further consideration of 
Code 5003 criteria would provide no benefit to the appellant.  

The Veteran also does not warrant a rating in excess of 10 
percent based on incapacitating episodes, as the evidence of 
record does not show that she has ever been prescribed bed 
rest by a physician.  38 C.F.R. § 4.71a, Code 5243.  
Significantly, on February 2009 VA examination, the examiner 
specifically noted that the Veteran had not suffered from any 
incapacitating episodes as defined by VA in the past 12 
months,.

Furthermore, under the General Rating Formula, it is not 
shown that at any point during the appeal period the 
Veteran's lumbosacral disc disease has been manifested by 
limitation of flexion to 60 degrees or less, limitation of 
combined thoracolumbar ranges of motion to 120 degrees or 
less, or muscle guarding severe enough to result in abnormal 
gait or spinal contour.  Consequently, the next higher (20 
percent) rating under these criteria is not warranted.  
38 C.F.R. § 4.71a, Codes 5237, 5242.
Additional factors that could provide a basis for an increase 
have been considered.  However, it is not shown that the 
Veteran has any functional loss beyond that being 
compensated.  While VA outpatient treatment records and VA 
examinations note that the Veteran suffers from chronic low 
back pain with frequent episodes of flare-ups that cause 
increases in pain and limitation of motion, the rating 
assigned contemplates such degree of impairment.  
Neurological symptoms warranting a separate compensable 
rating are not shown.  On close review of the entire record, 
the Board found no other potentially applicable diagnostic 
code that would provide for a higher (in excess of 10 
percent) schedular rating for the Veteran's service-connected 
lumbosacral disc disease at any point during the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(holding that where (as here) the rating appealed is the 
initial rating assigned with a grant of service connection, 
the entire appeal period is for consideration, and separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings").

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, that schedular criteria 
are inadequate.  The symptoms and associated restrictions of 
function shown are fully encompassed by the schedular 
criteria.  Furthermore, nothing in the record suggests that 
the disability picture presented by the Veteran's low back 
disability.  While accommodations appear to have been made in 
consideration of functional limitations (such as inability to 
lift patients) due to the low back disability, such 
occupational impairment is contemplated by the schedular 
criteria.  Consequently, referral for extraschedular 
consideration is not warranted. See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A rating in excess of 10 percent for lumbosacral disc disease 
is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


